ICJ_087_MaritimeDelimitation_QAT_BHR_1994-07-01_JUD_01_PO_04_FR.txt. OPINION DISSIDENTE DE M. ODA

[ Traduction]
TABLE DES MATIERES

Paragraphes
I. INTRODUCTION 1

Il. UNE REQUÊTE UNILATERALE ET NON PAS LA NOTIFICATION UNILATERALE
D'UN COMPROMIS 2-5

Il. Ni «accord DE 1987» Nr L'&ACCORD DE 1990» NE CONFERENT
COMPETENCE À LA COUR POUR CONNAÎTRE DE LA REQUÊTE DE QATAR 6-17

IV. LES EFFORTS TENDANT À L'ÉLABORATION D'UN COMPROMIS ET LEUR

ÉCHEC 18-35

CONCLUSION 36
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 134

I. INTRODUCTION

1. À mon grand regret, mais dans le souci de rester fidèle à ma cons-
cience juridique, je me trouve dans l'impossibilité de voter pour le présent
arrêt, mes vues différant fondamentalement de celles de la Cour. Bien que
j'aie voté contre chacun des paragraphes du dispositif, je suis en fait en
désaccord avec l'arrêt dans son ensemble, c'est-à-dire avec la manière
dont la Cour a décidé qu'elle avait été saisie en l'espèce. Il me semble que
la Cour, au lieu de décider si elle était compétente pour connaître du dif-
férend porté devant elle le 8 juillet 1991 par la requête déposée par Qatar
en est venue, d’une part, à substituer à cette requête unilatérale l’hypo-
thèse qu'elle avait été saisie du différend qui avait été porté devant elle en
vertu d’un accord et, d'autre part, à présumer que Qatar s'était adressé à
elle sur la base de cet accord, qui aurait fait l'objet d'une erreur d’inter-
prétation de cette Partie. La Cour s’en est trouvée amenée, dans le pré-
sent arrêt, à ordonner la reformulation des conclusions.

I]. UNE REQUÊTE UNILATÉRALE ET NON PAS
LA NOTIFICATION UNILATERALE D'UN COMPROMIS

2. A mon avis, la Cour n'aurait pas dû transformer une requête uni-
latérale en dépôt unilatéral d’un accord dont le libellé lui est apparu insa-
usfaisant. Elle aurait plutôt dû se prononcer affirmativement ou négati-
vement sur la requête déposée unilatéralement par Qatar. S'il était
impossible à la Cour de juger que les documents mentionnés au premier
paragraphe du dispositif constituaient un traité ou une convention de
nature à autoriser le dépôt unilatéral d’une requête par l’une des Parties
conformément au paragraphe | de l’article 36 du Statut. elle aurait dû
décliner sa compétence pour connaître de la présente requête. Si, comme le
suggèrent les alinéas 3 et 4 du dispositif, Qatar avait pu soumettre d'emblée
à la Cour l’«ensemble du différend», Bahreïn ne se serait pas opposé à la
requête. Au lieu de cela, Qatar et Bahreïn auraient pu soumettre conjoin-
tement le différend en concluant un compromis, et le différend n'aurait pas
fait l'objet d'une requête unilatérale. I] est établi que c’est, non pas l'«en-
semble du différend», mais uniquement certains de ses aspects (choisis par
Qatar) qui ont été portés unilatéralement devant la Cour.

3. Il semble que la Cour s'efforce actuellement de rendre un jugement
avant dire droit, ce qui n'est pas inhabituel dans l'ordre juridique
interne, mais constitue une première dans l'histoire de la Cour et de sa
devancière. À mon avis, l'application de ce concept de droit interne à la
jurisprudence de la Cour internationale de Justice est particulièrement
inappropriée. Dans un système juridique interne, la compétence d’un tri-
bunal ne fait, en général, pas problème et ce dernier est donc en mesure

26
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 135

de rendre un jugement avant dire droit, puisque sa compétence a été éta-
blie sans aucun doute. Cependant, il peut advenir, parfois, que la décision
interlocutoire soit rendue indépendamment, afin de résoudre le problème
de la compétence avant d'aborder les questions de fond. En revanche, la
Cour actuelle se trouve maintenant confrontée à la question de savoir si
elle a ou non compétence pour examiner la requête de Qatar. La Cour ne
peut rendre un jugement avant dire droit sans avoir tranché cette ques-
tion préalablement. Au présent stade, la Cour devrait dire clairement si
elle est ou non compétente pour connaître de certains éléments limités,
que Qatar lui a soumis, de l’«ensemble» du différend.

4. L’alinéa 4 du dispositif de Parrét semble imposer aux deux Parties
l'obligation d’«agir ... à cette fin». Toutefois, Qatar ne pourrait réexa-
miner sa propre demande que dans le cadre d’une affaire nouvelle,
laquelle serait soumise soit par une requête unilatérale soit par la notifi-
cation d'un compromis. Or, cela ne serait envisageable que si la Cour
devait constater qu'elle n'est pas compétente pour connaître de la
demande telle qu’elle lui est actuellement soumise. Par ailleurs, Bahreïn
ne saurait recevoir d'instructions de la Cour sans que la compétence de
celle-ci ne soit préalablement établie. Pour qu'une instruction du genre de
celle qui est énoncée à l'alinéa 4 du dispositif de l’arrêt ait quelque effet,
il faut que la Cour ait été saisie valablement du présent différend. Je ne
vois pas comment la Cour envisage le suivi de sa décision, au cas où les
Parties ne seraient pas disposées à «agir» en application de l'alinéa 4 du
dispositif. Si les Parties «n'agissent» pas en ce sens, pourra-t-on soutenir
que Qatar, ou Qatar et Bahreïn, ne se sont pas conformés au présent
arrêt ? Ou bien la Cour décidera-t-elle simplement la radiation de cette
affaire, qui a déjà été inscrite au rôle général et dont la Cour présume
qu'elle a été saisie ? Il me semble que la Cour, sous l'apparence d’un arrêt,
se contente en fait d'inviter les Parties à lui soumettre une nouvelle
affaire, indépendamment de la présente requête.

5. A mon sens, on ne saurait voir dans le présent arrêt le genre de déci-
sion que la Cour devrait rendre à un stade préliminaire de l'affaire con-
sacré aux questions, d’une part, de compétence de la Cour pour connaître
du différend et, d'autre part, de recevabilité de la requête. Si la Cour juge
impossible d'examiner la présente requête en sa forme actuelle, elle doit la
rejeter. I] faut envisager comme une question différente le souhait de la
Cour de voir les Parties porter devant elle l’ensemble du différend», que
ce soit unilatéralement ou conjointement. Mon désaccord ne signifie pas
que je ne partage pas le souhait de la Cour de voir les Parties revenir
devant elle pour lui soumettre l’«ensemble du différend»; en fait, ce sou-
hait de la Cour aurait pu étre communiqué aux Parties si la présente
requête avait été rejetée. La Cour aurait dû prendre position clairement
sur la question de savoir si elle était ou non en mesure d'exercer sa com-
pétence pour connaître de la requête déposée unilatéralement par Qatar
en vertu du paragraphe | de l’article 38 du Règlement de la Cour. En
éludant ce point essentiel, la Cour semble agir en conciliatrice plutôt
qu'en institution judiciaire.

27
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 136

HI. Ni L'&KACCORD DE 1987» NI L'&ACCORD DE 1990»
NE CONFERENT COMPETENCE A LA COUR POUR CONNAITRE
DE LA REQUETE DE QATAR

6. La requéte introductive d’instance déposée par Qatar contre Bahrein
a été soumise a la Cour «conformément à l'article 40, paragraphe 1, du
Statut de la Cour et à l’article 38 de son Règlement» (requête, par. 1). Il
s’agit sans aucun doute d'«une requête ... adressée ... au Greffier» (ar-
ticle 40, paragraphe |, du Statut) ou d’« une instance … introduite devant
la Cour par une requête» (article 38, paragraphe 1, du Règlement). On ne
peut pas considérer que la présente affaire a été portée devant la Cour par
la «notification du compromis» (article 40, paragraphe 1, du Statut), ou
que l’«instance [a été] introduite devant la Cour par la notification d'un
compromis» (article 39, paragraphe |, du Règlement). Cela est, à mon
avis, d’une telle évidence qu'il n’est point besoin de le démontrer. Néan-
moins, je dois souligner ce point parce que. à mon avis, le présent arrêt a
été rédigé de manière à décider que l'affaire actuellement soumise à la
Cour n’est pas celle que les Parties au différend étaient convenues de lui
soumettre. La Cour ne pourrait être valablement saisie de la présente
affaire que si l'instance avait été introduite par une requête déposée par
Qatar, à l'égard de différends qui relèvent de la catégorie des «cas spé-
cialement prévus dans ... les traités et conventions en vigueur» (article 36,
paragraphe |, du Statut).

7. Ainsi qu'il ressort clairement des conclusions des deux Parties, la
Cour est priée de décider si elle est compétente pour connaître du diffé-
rend auquel se réfère la requête déposée unilatéralement par Qatar. La
question qui se pose est celle de savoir si la Cour a compétence du fait
que les questions en litige sont des «cas spécialement prévus ... dans les
traités et conventions en vigueur», au sens du paragraphe | de l’article 36
du Statut. Cette disposition du Statut renvoie à ce qu'il est convenu d’ap-
peler une «clause compromissoire» par laquelle, au cas où une partie
soumet un différend à la Cour, la partie adverse est tenue d'accepter la
compétence de la Cour à l'égard de ce différend.

8. Dans sa requête, Qatar semble considérer que les «accords de
décembre 1987 ... et de décembre 1990» confèrent tous deux compétence
à la Cour pour trancher le différend (requête, par. 40). En fait, le passage
pertinent de la requête de Qatar est ambigu au point de permettre une
interprétation selon laquelle la présente affaire est soumise sur la base
d'un accord entre les Parties. Toutefois, il est évident que Qatar n'a peut-
être pas voulu soutenir qu'il avait cherché à soumettre à la Cour des dif-
férends dont le contenu avait été convenu, auquel cas sa requête n'aurait
pas pu constituer une requête unilatérale au titre du paragraphe | de l'ar-
ticle 38 du Règlement de la Cour, alors que tel était visiblement le cas.
Par contre, Bahreïn a demandé d'emblée que la requête de Qatar ne fût
pas inscrite au rôle général de la Cour, apparemment au motif qu'il n'y
avait ni traité ni convention pouvant fournir une base de compétence à la
Cour pour connaître de cette requête umilatérale. Selon Bahreïn, la requête

28
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 137

de Qatar ne pouvait être qu’une requête au sens du paragraphe 5 de l’ar-
ticle 38 du Règlement; autrement dit, une demande de prorogation de
juridiction (forum prorogatum). Néanmoins, Bahreïn n'a pas, par la
suite, insisté sur cette conclusion puisque cet Etat avait convenu qu'une
procédure devrait être consacrée aux questions de compétence de la Cour
pour connaître du différend, d’une part, et de la recevabilité de la requête,
d'autre part (ordonnance du 11 octobre 1991).

9. En l'espèce, la question est de savoir si soit FP«accord de 1987» soit
lP«accord de 1990», soit les deux, que Qatar invoque comme bases de
compétence de la Cour, relèvent de la catégorie des «traités et conven-
tions en vigueur» au sens du paragraphe 1 de l’article 36 du Statut, c’est-
à-dire s'ils contiennent une clause compromissoire.

*
L'accord de décembre 1987

10. Mais en quoi l’« accord de décembre 1987» consiste-t-11? Dans une
lettre du 19 décembre 1987 adressée à l'émir de Qatar, le roi d'Arabie
saoudite formulait des propositions comme base de réglement des diffé-
rends en question. Dans une lettre du 21 décembre 1987, l’émir de Qatar
a répondu au roi d’Arabie saoudite en exprimant sa pleine adhésion aux
propositions que le roi avait énoncées dans sa lettre. Le roi d’Arabie
saoudite a envoyé a Bahrein, le 19 décembre 1987, une lettre rédigée dans
les mêmes termes que celle qu'il avait envoyée à Qatar; mais Bahreïn n’y
a répondu que le 26 décembre 1987. Il convient de bien noter qu'à cette
époque Qatar et Bahreïn n'ont procédé à aucun échange de lettres direc-
tement. Comment les deux échanges de lettres distincts que nous venons
de décrire pourraient-ils constituer un «accord international conclu par
écrit» (convention de Vienne sur le droit de traités, art. 2, par. 1 a/) lant
juridiquement Qatar et Bahreïn ?

11. Il est également fait référence à un «projet de ... déclaration rendue
publique le 21 décembre 1987» (mentionné en partie au paragraphe 17
de l'arrêt), que je cite ci-après au paragraphe 21. Qatar en a reproduit le
texte dans sa requête. mais les documents qu'il a présentés ne permettent
pas de savoir si cette déclaration, qualifiée simplement de «projet», a
effectivement été rendue publique. Si elle l’a effectivement été le 21 dé-
cembre 1987, cela est advenu, par une étrange coïncidence, cinq jours
avant que Bahreïn accepte l'offre de l'Arabie saoudite au moyen d'une
lettre adressée à cette dernière le 26 décembre 1987. Il est certain que le
«projet de ... déclaration» n'a été signé ni par Qatar ni par Bahreïn. et
il ne saurait constituer un document juridiquement contraignant.

12, Comment pourrait-on, uniquement sur la base de cet enchaine-
ment de circonstances, affirmer que Qatar et Bahreïn ont conclu un
«traité», qui peut être défini comme un «accord international conclu par
écrit entre Etats et régi par le droit international» (convention de Vienne

29
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 138

sur le droit des traités, art. 2, par. 1 a))? Je ne vois vraiment pas com-
ment l’on peut faire de ’« accord de décembre 1987» un «traité» ou une
«convention en vigueur» au sens du paragraphe | de l’article 36 du Sta-
tut. Pat la conviction qu'il n'existait, en décembre 1987, aucun traité ou
aucune convention au sens du paragraphe | de l’article 36 du Statut.

13. On peut aussi relever que Qatar, qui considère l'accord de 1987
comme une base de compétence de la Cour, n’a pas fait enregistrer cet
«accord» au Secrétariat de l'Organisation des Nations Unies, alors que
l'«accord de 1990» a été enregistré en juin 1991. Sans qu’il soit besoin de
commenter les effets de l'enregistrement de «tout traité ou accord inter-
national» au Secrétariat de l'Organisation des Nations Unies (article 102
de la Charte), on peut voir dans ce fait une raison de douter que Qatar ait
toujours considéré l'accord de décembre 1987 comme un traité au sens
propre du terme.

%
L'accord de décembre 1990

14. La requête de Qatar présente l’«accord de décembre 1990» comme
une base de compétence de la Cour (requête, par. 40). Qatar a fait enre-
gistrer P«accord de 1990» au Secrétariat de l'Organisation des
Nations Unies le 28 juin 1991, quelques semaines seulement avant de
déposer sa requête au Greffe de la Cour. Bahreïn, qui ne considérait pas
ce document comme un accord international, a fait objection à cet enre-
gistrement le 9 août 1991 et cette objection a elle-même été dûment enre-
gistrée.

15. Par l'expression «accord de 1990», Qatar désigne le procès-verbal
d'une réunion entre les ministres des affaires étrangères de l'Arabie saou-
dite, de Qatar et de Bahreïn, tenue le 25 décembre 1990 lors de la réunion
de 1990 du sommet du Conseil de coopération du Golfe (CCG), à Doha
(requête, annexe 6). Ce procès-verbal indique que, lors de ce sommet du
CCG, des consultations ont eu lieu entre les ministres des affaires étran-
gères de Bahreïn et de Qatar, auxquelles a assisté le ministre des affaires
étrangères de l'Arabie saoudite. et que les trois ministres se sont entendus
sur un certain nombre de points et ont signé le procès-verbal.

16. Pour attester cet accord, les trois ministres des affaires étrangères
ont effectivement signé le procès-verbal (c'est-à-dire le compte rendu
approuvé de la discussion qui s'était déroulée au cours de cette réunion
tripartite) et, à mon avis, ils l'ont certainement fait sans avoir la moindre
idée qu'ils signaient là un traité ou une convention tripartite. Il ressort
clairement des circonstances décrites au paragraphe 26 de l'arrêt que le
ministre des affaires étrangères de Bahreïn, pour sa part, n’a jamais pensé
signer un accord international. À la lumière de ce que nous savons des
«travaux préparatoires et [des] circonstances dans lesquelles le traité a été
conclu» qui, selon l'article 32 de la convention de Vienne sur le droit des
traités, doivent être utilisés comme moyens complémentaires d’interpré-

30
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 139

tation d’un traité, l'explication de ces «circonstances» qui ressort de la
déclaration du ministre des affaires étrangères de Bahreïn ne permet pas
de considérer que ce procès-verbal relève de la catégorie des «traités et
conventions en vigueur» prévoyant spécifiquement la soumission de cer-
taines questions à la décision de la Cour au moyen d'une requête unila-
térale. La question ne se pose pas de savoir si un document signé par un
ministre des affaires étrangères en contravention aux règles de droit cons-
titutionnel relatives à la conclusion des traités peut, ou non, constituer un
accord juridiquement contraignant. Tout simplement. le ministre des
affaires étrangères de Bahreïn a signé le procès-verbal sans même penser
que celui-ci pouvait constituer un accord international juridiquement
contraignant.

a

17. On est donc autorisé à conclure que ni l'accord de 1987 ni accord
de 1990 ne constitue un traité ou une convention au sens du paragraphe |
de l'article 36 du Statut.

IV. LES EFFORTS TENDANT À L'ÉLABORATION D'UN COMPROMIS
ET LEUR ÉCHEC

18. Si l'on ne peut considérer ni le document de décembre 1987 ni celui
de décembre 1990 comme un traité ou une convention contenant une
clause compromissoire, quel but Qatar et Bahreïn poursuivaient-ils au
cours des négociations en approuvant ces documents? Il peut être perti-
nent, à cet égard, de décrire les négociations qui se sont étalées sur plus de
deux décennies et dont le présent arrêt, à mon avis, ne fait pas suffisam-
ment état.

19. Les «principes pour un cadre de règlement» des différends entre
Qatar et Bahreïn en 1978 ont été initialement formulés par l’Arabie saou-
dite et modifiés en 1983 après que cette dernière eut reçu certaines obser-
vations de Qatar. Le texte revisé contient, entre autres, les principes
suivants (cités au paragraphe 16 de l'arrêt):

« Premièrement : Toutes les questions en litige entre les deux Etats
au sujet de la souveraineté sur les îles, des frontières maritimes et des
eaux territoriales doivent être considérées comme des questions com-
plémentaires formant un tout indivisible qui doit faire l'objet d'un
règlement d'ensemble.

Quatrièmement : Constitution d'une commission des deux parties,
à laquelle assistera un représentant du Royaume d'Arabie saoudite,
en vue de parvenir à des solutions acceptables pour les deux parties
sur la base de la justice, du bon voisinage, de l'équilibre des intérêts
et des exigences des deux parties en matière de sécurité.

Cinquièmement: Au cas où les négociations visées par le qua-

31
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 140

trième principe ne permettraient pas d'aboutir à un accord sur une
ou plusieurs des questions en litige susmentionnées, les gouverne-
ments des deux pays s’attacheront, en consultation avec le Gouver-
nement de l'Arabie saoudite, à déterminer les meilleurs moyens de
régler ladite ou lesdites questions, sur la base des dispositions du
droit international. La décision que prendra l'instance choisie d’un
commun accord à cette fin sera définitive et obligatoire.» (Mémoire
de Qatar, annexe 11.10: contre-mémoire de Bahreïn, annexe I.1.)

Ces principes ne font nullement référence à la Cour internationale de Jus-
tice.

20. Le 15 juillet 1987, l'Arabie saoudite a fait valoir auprès de Qatar
que:

«[les efforts tendant à résoudre les questions en litige devraient]
reposer sur une réalisation par chacun que les divergences entre
frères doivent être résolues amiablement et par une entente frater-
nelle ayant pour objectif l'intérêt commun dans la conviction qu'une
telle solution ne peut résulter que d’une coopération fraternelle et sin-
cère impliquant certaines concessions mutuelles d'égale importance,
et permettant ainsi l'élaboration d’un compromis et un rapproche-
ment des points de vue» (mémoire de Qatar, annexe IL13).

Le 24 août 1987, Qatar a répondu à cette suggestion en soulignant que:

«comme notre différend avec nos frères de Bahreïn concerne la sou-
veraineté sur les zones en litige, il ne peut être réglé que si l’une des
parties peut être convaincue d'admettre de son plein gré et expressé-
ment que cette souveraineté appartient à l’autre partie. Si cela est
impossible, l'obligation pressante pour les deux pays frères de main-
tenir les relations fraternelles qui les lient, et le souci de leurs inté-
rêts et de nos intérêts supérieurs communs, leur imposent de recher-
cher, par le moyen d’un arbitrage international, une solution à leur
différend qui sera juste et obligatoire pour chacun d'eux.» (/bid.,
annexe IJ. 14.)

Dans cet échange de lettres entre l'Arabie saoudite et Qatar, il n’est pas
question de soumettre le différend à la Cour internationale de Justice. Ni
les documents présentés par Qatar ni ceux produits par Bahreïn ne nous
permettent de savoir si une correspondance similaire a été échangée entre
l'Arabie saoudite et Bahreïn.

*

Le sommet du CCG de décembre 1987

21. C’est dans ce contexte que le sommet du CCG de 1987 s’est tenu a
Riyadh, en décembre de cette année-là. Le 19 décembre 1987, comme je le
mentionne au paragraphe 10 ci-dessus, l'Arabie saoudite a adressé à
Qatar et à Bahreïn les lettres partiellement citées aux paragraphes 17
et 31 de l'arrêt. Celles-ci énonçaient notamment:

32
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 141

« Premièrement : Toutes les questions en litige seront soumises à la
Cour internationale de Justice, à La Haye, pour qu'elle rende une
décision définitive et obligatoire pour les deux parties, qui devront
en exécuter les dispositions.

Troisièmement: Constitution d'une commission composée de
représentants de l'Etat de Qatar, de celui de Bahreïn et du Royaume
d'Arabie saoudite, en vue d'entrer en rapport avec la Cour interna-
tionale de Justice et d'accomplir les formalités requises pour que le
différend soit soumis à la Cour conformément à son Règlement et à
ce qu'elle prescrira, afin que la Cour puisse prendre une décision
définitive et obligatoire pour les deux parties.» (Requête, an-
nexe 4 A).)

L'idée de soumettre éventuellement à la Cour internationale de Justice les
questions en litige entre Qatar et Bahreïn apparaît pour la première fois
dans ces lettres, dont le but principal était d'établir une commission tri-
partite

«en vue d'entrer en rapport avec la Cour internationale de Justice et
d'accomplir les formalités requises pour que le différend soit soumis
à la Cour conformément à son Règlement et à ce qu’elle prescrira ».

Qatar et Bahreïn ont répondu les 21 et 26 décembre, respectivement, en
acceptant les propositions susmentionnées de l'Arabie saoudite telles
qu'elles étaient reflétées dans «le projet de ... déclaration rendue publique
le 21 décembre 1987» préparé par l'Arabie saoudite et auquel je me réfère
au paragraphe 11 ci-dessus:

«Les contacts pris par le Royaume d’Arabie saoudite avec les
deux Etats frères ont abouti à une proposition, présentée par le
Royaume d'Arabie saoudite et à laquelle les deux pays ont souscrit,
tendant à ce que la question soit soumise à l'arbitrage, en applica-
tion des principes énoncés dans le cadre de règlement qui a été fixé
par accord des deux Etats frères, en particulier le cinquième principe,
qui est libellé dans les termes suivants:

«Les gouvernements des deux parties s'engagent à consulter le
Gouvernement de l'Arabie saoudite afin de déterminer les meilleurs
moyens de régler ladite ou lesdites questions, sur la base des dispo-
sitions du droit international. La décision que prendra l'instance
choisie de commun accord à cette fin sera définitive et obligatoire
pour les deux parties.»

En conséquence, il a été convenu par les deux parties, conformé-
ment aux cinq principes, de constituer une commission composée de
représentants de l'Etat de Bahreïn, de l'Etat de Qatar et du Royaume
d'Arabie saoudite, en vue d'entrer en rapport avec la Cour interna-
tionale de Justice et d'accomplir les formalités requises pour que le

33
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 142

différend soit soumis à la Cour conformément à son Règlement et à
ce qu’elle prescrira, afin que la Cour puisse rendre une décision défi-
nitive et obligatoire pour les deux parties.» (Requête, annexe 4 B).
N.B.: La citation du cinquième principe figurant ici, qui est diffé-
rente du texte des «principes revisés» de 1983 cité au paragraphe 19
ci-dessus, doit être identique dans le texte original en langue arabe.)

22. Lors de la réunion au sommet de décembre 1987 (mais apparem-
ment après la lettre de l'Arabie saoudite en date du 19 décembre 1987)
Bahreïn a rédigé un «accord de procédure concernant la constitution de
la commission conjointe» dont la date précise n’a pas été rapportée; le
passage pertinent est libellé comme suit:

«i. Il est constitué une commission composée de représentants de
l'Etat du Qatar, de l'Etat de Bahreïn et du Royaume d’Arabie saou-
dite, dans le but de conclure un compromis en vue de soumettre les
questions en litige entre les parties à la Cour internationale de Justice
afin que celle-ci rende une décision définitive et obligatoire pour les
Parties.» (Contre-mémoire de Bahreïn, annexe I.5. N.B.: il s’agit de
la traduction française d’une traduction anglaise fournie par Qatar,
qui est reproduite dans le contre-mémoire de Bahreïn et qui diffère
d'une autre traduction anglaise qui se trouve dans l'annexe II.17 au
mémoire de Qatar; les italiques sont de moi.)

On pense que ce document est resté à l’état de projet et qu’il a été réin-
troduit ultérieurement lors de la première réunion de la commission tri-
partite, ainsi que je l'explique au paragraphe 24 ci-après. Il est également
fait référence, mais uniquement dans les documents que Qatar a soumis à
la Cour, d'une part à «un projet de lettre de Qatar au Greffier de la Cour,
daté du 27 décembre 1987», devant porter à la connaissance de la Cour
les différends entre Qatar et Bahreïn (dans lequel, soit dit incidemment, la
question de Zubarah n'était pas mentionnée), ainsi que, d’autre part, à
l'accord entre les ministres des affaires étrangères de Bahreïn et de Qatar
selon lequel les deux Etats étaient convenus:

«1. De soumettre lesdits différends à la Cour internationale de
Justice (ou à une chambre de celle-ci composée de cinq juges) pour
qu'ils soient réglés conformément au droit international.

2. D’entamer des négociations entre eux afin de rédiger le com-
promis nécessaire à cet égard et de vous en remettre une copie cer-
üifiée conforme lorsqu'il sera conclu.» (Mémoire de Qatar,
annexe IL.18; les italiques sont de moi.)

En fait, la lettre n’a pas été envoyée au Greffier de la Cour. En tout état
de cause, on est amené à conclure que Qatar et Bahreïn reconnaissaient
tous deux qu'ils devraient préparer ensemble un compromis pour sou-
mettre leur différend à la Cour.

23. A mon sens, si une entente est intervenue entre Qatar et Bahreïn en
décembre 1987, sans toutefois revêtir la forme d’un traité ou d’une con-

34
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 143

vention, il s'agissait simplement d’un accord visant — s’il m'est permis de
citer une fois de plus le passage pertinent — à constituer une commission
tripartite

«en vue d'entrer en rapport avec la Cour internationale de Justice et
d'accomplir les formalités requises pour que le différend soit soumis
à la Cour conformément à son Règlement et à ce qu'elle prescrira»,

comme l'indique le paragraphe 21 ci-dessus. Qui plus est, pour répéter ce
qui a déjà été dit, la commission tripartite avait pour but de favoriser
l'élaboration d'un compromis au moyen duquel les différends pourraient
être portés devant la Cour.

*

Les réunions de la commission tripartite en 1988

24. La commission tripartite a vu le jour lors du sommet du CCG de
décembre 1987. Elle s’est réunie six fois en 1988. Le «projet d'accord
revisé présenté par Bahrein (accord de procédure concernant la constitu-
tion de la commission conjointe)» présenté lors la premiére réunion de la
commission tripartite, le 17 janvier 1988, semble identique au projet pré-
senté par Bahrein au sommet de décembre 1987, dont je fais état au para-
graphe 22 ci-dessus (mémoire de Qatar, annexe 11.19). Il est clair que la
commission avait pour objectif de conclure un compromis destiné à sou-
mettre les questions en litige à une décision définitive de la Cour. On
ignore si le texte soi-disant «revisé» de Paccord a effectivement été signé
par les représentants des trois pays.

25. Il est signalé que, le 15 mars 1988, Qatar a préparé un projet de
compromis aux termes duquel les deux Parties se seraient mises d'accord
sur Ce qui Suit:

«Article |
Les parties soumettent les questions énoncées à l'article IT du pré-

sent compromis à la Cour internationale de Justice, pour qu'elle se
prononce conformément au droit international.

Article IT

Les questions soumises au jugement de la Cour en vertu de l'ar-
ticle I sont les suivantes:

1. Auquel des deux Etats revient la souveraineté sur les îles de
Hawar ?

2. Quel est le statut Juridique des hauts-fonds de Dibal et Jara-
dah? En particulier, l'un des deux Etats a-t-il, le cas échéant, souve-
raineté sur la totalité ou sur une partie des hauts-fonds de Dibal ou
de Jaradah?

3. ... [la] ligne médiane [tracée par l'agent politique britannique le

35
DÉLIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 144

23 décembre 1947] représente-t-elle correctement la limite entre les ...
plateaux continentaux [des deux Etats]?

4. ... quel doit être le tracé de la ligne ou des lignes de délimita-
tion entre les espaces maritimes appartenant respectivement à l'Etat
de Qatar et à l'Etat de Bahreïn ?» (Mémoire de Qatar, annexe II.21:
contre-mémoire de Bahreïn, annexe 1.8.)

Parallèlement, Bahreïn a préparé, le 19 mars 1988, un projet de compro-
mis aux termes duquel:

«Article I

Les parties soumettront la question énoncée dans l’article II à la
Cour internationale de Justice.

Article II
1. Les parties prient la Cour...

a) de tracer une limite maritime unique entre les zones maritimes
respectives de Bahreïn et de Qatar; cette limite devant passer
entre les points situés le plus à l’est de l’archipel de Bahreïn y
compris tout particulièrement les îles Hawar, Fasht ad Dibal et
d’autres caractéristiques adjacentes ou voisines, et la côte de
Qatar, et devant préserver les droits de Bahreïn dans les parages
où se pratique la pêche des perles, situés au nord-est de Fasht
ad Dibal et dans les zones de pêche situées entre l'archipel de
Bahreïn et Qatar;

6) de déterminer les droits de l'Etat de Bahreïn sur Zubara et
autour de celle-ci.

2. I est demandé à la Cour de déterminer le tracé de la limite
maritime...» (Mémoire de Qatar, annexe 11.22; contre-mémoire de
Bahreïn, annexe 1.9.)

26. Apparemment, Qatar et Bahreïn se sont tous deux efforcés de rédi-
ger un compromis leur permettant de soumettre conjointement les ques-
tions en litige à la Cour internationale de Justice. Une lettre, datée du
25 mars 1988, adressée par Qatar à l'Arabie saoudite (mémoire de Qatar,
annexe [1.23), de même qu’un mémorandum du 27 mars 1988 adressé par
Qatar à l'Arabie saoudite et contenant des observations sur le projet
de compromis de Bahreïn (ibid., annexe 11.24: duplique de Bahreïn, an-
nexe 1.2) indiquaient ensemble les efforts déployés par les deux Parties
pour convenir d’un texte de compromis devant être notifié au Greffe de
la Cour. L'intention de chaque Partie était claire et leur but était de se
mettre d'accord sur les questions à soumettre à la Cour internationale
de Justice, autrement dit sur l’article I] de leurs projets de compromis
respectifs mentionnés ci-dessus. Il semble que les deux projets de compro-
mis préparés respectivement par Qatar et Bahreïn divergeaient nette-
ment sur les questions que chacun des gouvernements souhaitait voir
tranchées par la Cour, en particulier sur l'inclusion, ou non, de la ques-
tion de Zubarah.

36
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 145

27. Lors de la quatrième réunion de la commission tripartite, tenue à
Djedah le 28 juin 1988, Qatar et Bahreïn ont présenté chacun une version
revisée de l’article I]. Le texte de Qatar se lit comme suit:

«Article IT
1

2. Les parties demandent à la Cour de trancher ... les questions
suivantes:

a) Auquel des deux Etats appartient la souveraineté sur les îles
Hawar?

b) Quel est le statut juridique des hauts-fonds de Dibal et de Jara-
dah? Notamment, l’un ou l’autre Etat possède-t-il la souverai-
neté sur les hauts-fonds de Dibal et de Jaradah, ou sur une partie
de chacun d’eux?

c) La ligne décrite dans la lettre du 23 décembre 1947 représente-
t-elle la limite correcte entre les plateaux continentaux respectifs
de l'Etat de Bahreïn et de l'Etat de Qatar?

d) Compte tenu des réponses que la Cour aura apportées aux ques-
tions 4}, b) et c), quel devrait être le tracé de la ou des limites
entre les zones maritimes qui appartiennent respectivement à
l'Etat de Bahreïn et à l'Etat de Qatar?» (Réunions de la commis-
sion tripartite, procès-verbaux déposés par Qatar auprès du
Greffe, doc. n° 7.)

Le texte de l’article IT de Bahreïn se lit comme suit:

«La Cour est priée:

1) de déterminer dans quelle mesure les deux Etats ont exercé, et
par là établi, leur souveraineté sur les îles Hawar:

2) de déterminer la situation juridique, et les droits de souveraineté
ou autres que les deux Etats peuvent avoir sur lui, de tout acci-
dent géographique autre que Fasht ad Dibal et l’île bahreïnite de
Qit’at Jaradah dans l'archipel de Bahreïn, ou de toute ressource
naturelle, vivante ou non vivante, qui peut intervenir dans la déli-
mitation visée au paragraphe 4 ci-dessous:

3) de trancher toute autre question relative à un droit territorial ou
à tout autre titre ou intérêt revendiqué par l’un ou l'autre Etat
sur le territoire terrestre ou maritime de l’autre;

4) de tracer ... une frontière maritime unique...» (mémoire de Qatar.
annexe IJ.27).

Dans une lettre datée du 9 juillet 1988. l’'émir de Qatar a donné au roi
Fahd, de l'Arabie saoudite, certaines explications à l'égard de cette situa-
tion:

«Les trois réunions précédentes n’ayant pas permis d'avancer sur
la voie du texte d'un compromis, la délégation de Qatar a présenté à
cette quatrième réunion un bref mémorandum sur les raisons qui ont
amené cette situation, dans l'espoir de conjuguer nos efforts pour

37
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 146

faire aboutir les travaux de la commission.» (Mémoire de Qatar,
annexe [1.28 ; les italiques sont de moi.)

Cette lettre se poursuit ainsi:

«Comme dans les projets de compromis présentés par le Gouver-
nement de l’Etat de Qatar et celui de Bahreïn l’article II est la dis-
position fondamentale des deux textes — après avoir soumis les
questions en litige à la Cour, chaque partie aurait à proposer des
amendements à cet article à la lumière des débats qu’il aurait susci-
tés, tels que consignés au procès-verbal de la commission tripar-
tite — on pourrait rapprocher les points de vue en excluant de cet
article dans les deux projets toute disposition inacceptable parce que
contraire aux principes sur lesquels cet article doit être fondé, à
savoir l’histoire, le droit, la logique et la loi, ou à cause des commen-
taires dont elle aura fait l'objet du point de vue des principes en
question.» (/bid.: les premiers italiques sont de moi.)

28. Quelques mois après la quatrième réunion, Bahreïn a présenté, le
26 octobre 1988, la «formule bahreïnite» (citée au paragraphe 18 de l’ar-
rét), qui se rapportait à l’article II de l’un ou l’autre des projets de Qatar
et de Bahreïn, c'est-à-dire aux questions en litige à soumettre à la Cour;
elle était ainsi libellée:

«Les parties prient la Cour de trancher toute question relative à
un droit territorial ou à tout autre titre ou intérêt qui peut faire l’ob-
jet d’un différend entre elles; et de tracer une limite maritime unique
entre leurs zones maritimes respectives, comprenant les fonds marins,
le sous-sol et les eaux surjacentes.» (Requête, annexe 5.)

Lors de la cinquième réunion, tenue a Riyadh le 15 novembre 1988,
Qatar a accueilli favorablement l’occasion de discuter de la formule
bahreïnite comme d’un point de départ possible pour des négocia-
tions, mais aussi exprimé de fortes réserves sur le point de savoir s’il fal-
lait considérer que Zubarah entrait dans le cadre du différend. Autrement
dit, Qatar et Bahreïn éprouvaient encore des difficultés à s'entendre sur
la nature des litiges à soumettre a la Cour internationale de Justice —
même lors de la cinquième réunion de la commission tripartite, en no-
vembre 1988.

29. Lors de la sixième réunion, le 6 décembre 1988, Qatar a proposé
un amendement à la formule bahreïnite dans le sens suivant:

«[Qatar et Bahreïn] soumettent le différend qui les oppose actuel-
lement au sujet de la souveraineté, des droits territoriaux et autres
droits et intérêts ainsi que du tracé des limites maritimes à la Cour
internationale de Justice conformément à son acte constitutif et aux
procédures de décision selon les dispositions du droit international»
(mémoire de Qatar, annexe II.31).

38
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 147

Le procés-verbal de cette réunion a consigné que:

«1) La commission a ensuite procédé à une discussion en vue de
définir les questions qui seraient soumises à la Cour, lesquelles
devraient porter uniquement sur les points suivants :

Les îles Hawar, y compris Vile de Janan;

Fasht al Dibal et Qit’at Jaradah:

Les lignes de base archipélagiques:

Zubarah;

Les zones désignées pour la péche des perles et pour la péche des
poissons et toutes autres questions liées aux limites maritimes.

nb

2) Les deux parties ont convenu des points susmentionnés. La dé-
légation de Qatar a proposé qu’il y ait deux annexes à l'accord à
soumettre à la Cour, l’une émanant de Qatar et l’autre de Bahreïn.
Chaque Etat définirait dans son annexe les points en litige qu’il sou-
haite porter devant la Cour. La délégation de Bahreïn a déclaré que
la proposition de Qatar de joindre deux annexes distinctes serait étu-
diée en même temps que l’amendement de Qatar à la formulation
générale de la question proposée par Bahreïn. La délégation de
Bahreïn a donc demandé un délai suffisant pour étudier l’amende-
ment proposé.

3) La délégation de Qatar a demandé des éclaircissements quant à
la nature du différend relatif à Zubarah, déclarant que si la nature
de ce différend était en rapport avec la souveraineté sur la zone, elle
ne pourrait accepter de faire figurer cette question sur la liste de
celles qui seraient soumises à la Cour. S'il s'agissait seulement de
droits privés à Zubarah, la délégation de Qatar n'aurait pas d’objec-
tion.

La délégation de Bahreïn a répondu que les revendications de son
pays relatives à Zubarah qui seraient portées devant la Cour seraient
les plus étendues qu'il soit possible de présenter sans limitation quel-
conque. If appartiendrait à la Cour de trancher la question à la
lumière des arguments juridiques et des éléments de preuve qui lui
seraient présentés par Bahreïn.» (Mémoire de Qatar, annexe I1.31.)

En fin de compte, il semble que les Parties étaient convenues d'inclure la
question de Zubarah, mais qu'elles divergeaient sur la manière d'inscrire
cette question dans le cadre de l’objet des différends à soumettre à la
Cour.

30. Il est important de noter qu’en 1988 la commission tripartite était
chargée de formuler un compromis qui aurait dû assurément définir les
questions en litige à soumettre à la Cour. La commission tripartite n'est
pas parvenue à élaborer un projet de compromis à notifier à la Cour.

39
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 148

La réunion de Doha de décembre 1990

31. Après la sixième réunion de la commission tripartite, en décembre
1988, qui n'a abouti à aucun résultat utile, très peu de progrès ont été ac-
complis jusqu'à la fin de l’année 1990 — date de la signature du «procès-
verbal de Doha» de la réunion tripartite de décembre, auquel je me réfère
au paragraphe 15 ci-dessus.

32. Sur quoi les signataires se sont-ils donc effectivement mis d'accord
à Doha, en décembre 1990? Le procès-verbal de Doha nous fournit les
indications suivantes:

«Il a été convenu de ce qui suit:

1) réaffirmer ce dont les deux parties étaient convenues précédem-
ment:

2) poursuivre les bons offices exercés entre les deux pays par
[l'Arabie saoudite] jusqu’au mois de ... mai de l’année 1991. A l’ex-
piration de ce délai, les parties pourront soumettre la question à la
Cour internationale de Justice conformément à la formule bahreï-
nite, qui a été acceptée par Qatar, et à la procédure qui en résulte.
Les bons offices de l’Arabie saoudite se poursuivront pendant que la
question sera soumise à l’arbitrage:

3) si l’on parvient à une solution fraternelle acceptable par les
deux parties, l'affaire sera retirée de l'arbitrage.» (Requête, annexe 6:
contre-mémoire de Bahreïn, annexe 1.20: les italiques sont de moi.)

Dans un souci de clarté, la traduction du paragraphe 2 faite par l'Orga-
nisation des Nations Unies est reproduite ci-après:

«2, Les bons offices [de l'Arabie saoudite], à l'égard du différend
entre les deux pays se poursuivront jusqu’au mois de ... (mai 1991). A
l'expiration de ce délai, les deux parties pourront soumettre l'affaire à
la Cour internationale de Justice, conformément à la formule bahrei-
nite acceptée par l'Etat de Qatar et aux arrangements s'y rapportant.
Les bons offices du Royaume d'Arabie saoudite pourront se poursuivre
au cours de la période où l'affaire sera soumise à l'arbitrage.» (Contre-
mémoire de Bahreïn, annexe I.20; les italiques sont de moi.)

33. Les trois ministres des affaires étrangères sont convenus au cours
de ces discussions tripartites qu'après mai 1991 «les parties [les deux par-
ties, dans la traduction de l'ONU] pourront soumettre la question à la
Cour internationale de Justice». Il faut interpréter cette phrase comme
signifiant que les bons offices de l'Arabie saoudite, qui visaient à trouver cer-
taines solutions concrétes au différend entre Qatar et Bahrein, devaient
se poursuivre jusqu'en mai 1991 et que, après quoi et en cas d’échec de
ces bons offices, Qatar et Bahreïn pourraient se présenter devant la
Cour. Cette conclusion peut être corroborée par la lecture de la lettre en
date du 30 décembre 1990, adressée à l’Arabie saoudite par Qatar, dans
laquelle ce dernier se déclare convaincu que son différend avec Bahreïn
pourrait être réglé «par vos bons offices ou par l'intermédiaire de la Cour

40
DELIMITATION MARITIME ET QUESTIONS TERRITORIALES (OP. DISS. ODA) 149

internationale de Justice» (mémoire de Qatar, annexe I1.33). Autrement
dit, la saisine de la Cour internationale de Justice devait constituer une
solution de rechange aux bons offices de l'Arabie saoudite, lesquels
devaient se poursuivre jusqu’en mai 1991 en vue de régler les différends
entre Qatar et Bahreïn. Il n’y a là aucune autorisation pour l’une des par-
ties de s'adresser à la Cour par la voie d'une requête unilatérale qui igno-
rerait «ce dont les parties [étaient] convenues précédemment» (procés-
verbal de Doha), c'est-à-dire la soumission de la question à la Cour
conformément a la formule bahreinite, laquelle aurait pu constituer
Particle If d'un compromis.

Après la réunion de Doha

34. En mai 1991, c'est-à-dire une fois écoulée cette période de cinq
mois réservée à la reprise des bons offices de l'Arabie saoudite, Qatar
et Bahreïn auraient pu poursuivre les négociations pour rédiger un projet
de compromis. De fait, en septembre 1991, l'Arabie saoudite a suggéré
un projet de compromis aux deux Etats (contre-mémoire de Bahreïn, an-
nexe 1.24) et Bahreïn en a également rédigé un autre le 20 juin 1992
(duplique de Bahreïn, annexe 1.7).

35. Qatar est arrivé à une interprétation différente du procès-verbal de
Doha de 1990 et à entrepris de saisir la Cour par une requête unilatérale
qu'il a adressée au Greffier de la Cour le 8 juillet 1991. Qatar a prié la
Cour de dire et juger ce qu'il avait déjà affirmé à l’article II de son projet
de compromis de mars 1988 (cité au paragraphe 25 ci-dessus). Qatar a
pris cette mesure sans tenir dûment compte des discussions qu’il a tenues
avec Bahreïn en ce qui concerne le texte de l’article IT de leurs projets de
compromis respectifs, lors des séances de la commission tripartite qui ont
suivi.

V. CONCLUSION

36. Je suis convaincu que, d’une part, ni «accord de 1987» ni P«ac-
cord de 1990» ne peuvent être considérés comme une base de compétence
de la Cour en cas de requête unilatérale en vertu du paragraphe | de l’ar-
ticle 38 du Règlement de la Cour et que. d'autre part, la Cour n’est pas
habilitée à exercer sa compétence à l'égard des différends en question.
à moins que ceux-ci ne lui soient soumis conjointement par la notifica-
tion d’un compromis conformément au paragraphe | de l’article 39 du
Réglement de la Cour, ce qui, à mon sens, n'a pas été le cas en l'espèce.
Néanmoins, la Cour a préféré jouer le rôle de conciliatrice au lieu de
décider, comme je pense qu’elle l'aurait dû, de décliner sa compétence
pour connaître de la requête déposée par Qatar le 8 juillet 1991.

(Signé) Shigeru Opa.

41
